After taking a television and video cassette recorder from a private residence, defendant pleaded guilty to burglary in the second degree and was sentenced to IV2 to 41/2 years in prison. His attorney seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues that may be raised. Upon our review of the record, it is apparent that defendant entered a knowing, voluntary and intelligent guilty plea and that the sentence imposed was in accordance with the plea agreement. In view of this, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.